DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Preliminary Amendment filed on May 12, 2020, claims 1-15 and the newly added claims 16-18 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Specification:
Rewrite “The present application claims priority of a Chinese patent application filed on October 29, 2019 with the National Intellectual Property Administration, application number 201911038227.4, titled "Flexible display device", which is incorporated by reference in the present application in its entirety.” on Pg. 1, after the “CROSS REFERENCE TO RELATED APPLICATIONS” as --This application is a national stage under 35 U.S.C. 371 of PCT/CN2019/127294, filed on December 23, 2019, which claims priority under 35 U.S.C. 119 of Chinese Patent Application No. 201911038227.4, filed on October 29, 2019, the disclosure of which is incorporated by reference in its entirety.--.

This application is in condition for allowance except for the presence of minor informality found in the specification.  Accordingly, the cross reference to related application has been changed by the Examiner to update the status.  No Further action is required.

Claims 1-18 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the flexible display device, specifically, a flexible display assembly, a housing, at least one scrolling assembly, and an optical assembly; wherein a storage cavity is formed inside the housing, the housing is provided with at least one opening penetrating the storage cavity, and the at least one scrolling assembly is fixed to the housing; wherein an outer surface of the housing comprises a support surface, the flexible display assembly is disposed on the support surface, and an extension portion of the flexible display assembly extends into the storage cavity through the at least one opening; and wherein the housing comprises a first housing and a second housing opposite to each other, the first housing and the second housing are configured to slide relative to each other in a first direction to increase or decrease an area of the support surface, and are configured to pull out or accommodate the extension portion through the at least one scrolling assembly; wherein the at least one scrolling assembly is disposed in an axial direction parallel to the support surface and perpendicular to the first direction, the at least one scrolling assembly comprises at least a hollow shaft, and the optical assembly is embedded in the hollow shaft (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sawano (US Pat. No. 6,498,597 B1) discloses the continuously displayable scroll-type display.
Daniel et al (US Pub. No. 2005/0041012 A1) teaches the display device having an extendible screen.
Hasegawa (US Pub. No. 2008/0049003 A1) discloses the display device.
Kim et al (US Pub. No. 2014/0380186 A1) teaches the electronic device having flexible display and operating method thereof.
Lee et al (US Pub. No. 2016/0034000 A1) discloses the display device.
Zhang et al (US Pub. No. 2017/0060183 A1) teaches the electronic devices with retractable displays.
Kim (US Pat. No. 9,817,443 B2) discloses the display apparatus.
Seo et al (US Pub. No. 2018/0077808 A1) teaches the display device.
Cho et al (US Pat. No. 10,416,722 B2) discloses the electronic device having flexible display.
Feng (US Pat. No. 11,100,818 B1) teaches the flexible display device and display apparatus.
Feng (US Pub. No. 2022/0130287 A1) discloses the flexible display device.
Feng (US Pat. No. 11,361,681 B2) teaches the display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626